          Case 2:20-cv-00179-JAM-KJN Document 33 Filed 03/29/21 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                              UNITED STATES DISTRICT COURT
13
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
14
15   STEVEN OUZOUNIAN, an individual;               Case No.: 2:20-CV-00179- JAM-KJN
16
                                                    Assigned To: John A. Mendez
17                 Plaintiff,
18                                                  ORDER
              v.
19
                                                    Complaint filed: December 12, 2019
20   FCA US LLC, a Delaware limited liability       Trial date: January 10, 2022
21   company and DOES 1 to 25, inclusive,

22                    Defendants.
23
24
25
26
27
28



                                                1
                                           ORDER
           Case 2:20-cv-00179-JAM-KJN Document 33 Filed 03/29/21 Page 2 of 2


 1
           Having reviewed the parties’ stipulation, and good cause appearing therefore, IT
 2
     IS HEREBY ORDERD that the pre-trial deadlines will be extended as agreed upon by
 3
     the parties as follows:
 4
           1.     Initial Expert Disclosures – July 12, 2021;
 5
           2.     Supplemental Expert Disclosures – July 19, 2021;
 6
           3.     Discovery Cutoff – September 20, 2021;
 7
           4.     Dispositive Motion Filing Deadline – October 15, 2021;
 8
           5.     Hearing on Dispositive Motions – December 7, 2021;
 9
10
           6.     Pre-trial Conference – January 28, 2022 at 10:00 AM; and

11         7.     Trial – March 21, 2022 at 9:00 AM.
12
13         IT IS SO ORDERED.
14
15
     DATED: March 26, 2021                  /s/ John A. Mendez
16                                          THE HONORABLE JOHN A. MENDEZ
17                                          UNITED STATES DISTRICT COURT JUDGE
18
19
20
21
22
23
24
25
26
27
28



                                                  2
                                              ORDER
